Citation Nr: 1019493	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-38 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right hand condition.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
bilateral elbow condition.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chondromalacia, bilateral knees.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for left toe bunion.



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army Reserves 
from March 20, 1960 to September 19, 1960 with additional 
service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In February 2010, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.

The issues of whether new and material evidence has been 
received to reopen claims for a right hand condition, a 
bilateral elbow condition and chondromalacia of the bilateral 
knees as well as entitlement to service connection for a 
bunion on the left great toe are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO, among other 
things, denied service connection for bilateral hearing loss.  
The Veteran was notified of this decision later that month 
and submitted a notice of disagreement the same month.  
However, the Veteran did not submit a timely substantive 
appeal, Form 9, following the February 2005 statement of the 
case. 

2.  The evidence received since the March 2003 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to unestablished 
facts necessary to substantiate the claim, and that raises a 
reasonable possibility of substantiating the claim. 
 
3.  The preponderance of the competent evidence establishes 
that Veteran's left ear hearing loss was initially documented 
many years following service, and that it is not 
etiologically related to service.

4.  The preponderance of the evidence indicates that the 
Veteran does not have current right ear hearing loss by VA 
standards.

5.  The preponderance of the competent evidence establishes 
that Veteran's hypertension was initially documented many 
years following service, and that it is not etiologically 
related to service.


CONCLUSIONS OF LAW

1.  The RO's March 2003 decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009). 

2.  As evidence received since the March 2003 denial is new 
and material, the requirements for reopening the claim for 
service connection for bilateral hearing loss are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (a) (2009). 
 
3.  The criteria for the establishment of service connection 
for a bilateral hearing loss disability are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002); 38 C.F.R. § 3.102, 3.303, 3, 307, 3.309, 3.385 (2009).

4.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material; VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial. Id. 
 
In this case, the AOJ provided the Veteran VCAA notice on the 
claims for service connection by a letter dated April 2007 
prior to the initial adjudication of those claims.  
 
The content of such notices reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the claims being decided, notified the Veteran of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the veteran in obtaining all outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the veteran to sign the enclosed 
form authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf. The RO also 
advised the veteran to identify or send directly to VA all 
requested evidence to support his claims. 
 
The content of this notice letter also reflects compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the AOJ provided the appellant 
information on disability ratings and effective dates to be 
assigned service-connected disabilities and effective dates 
to be assigned increased evaluations.   

Given the favorable disposition of the action on the issue of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral 
hearing loss, the Board need not assess VA's compliance with 
the VCAA in the context of this jurisdictional issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims, 
including service treatment records, post-service VA and 
private treatment records, and hearing testimony.  The 
Veteran does not now claim that there is any outstanding 
evidence for VA to secure in support of this appeal. 

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Simply stated, the standards of McLendon are not met 
in this case concerning the Veteran's claim for service 
connection for hypertension as there is nothing of record to 
suggest that the Veteran currently experiences hypertension 
which is related to the Veteran's period of active duty.  The 
Board notes that the Veteran was afforded a VA examination 
for his claim for service connection for hearing loss.
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
Analysis

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).
 
If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The RO originally denied service connection for hearing loss 
in a March 2003 rating decision.  The veteran was notified of 
the decision the same month.  The Veteran submitted a notice 
of disagreement the same month.  However, the Veteran did not 
submit a timely substantive appeal (Form 9) after the 
February 2005 supplemental statement of the case was issued.  
Thus, the March 2003 decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.302 (2008).  Therefore, new 
and material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the March 2003 rating 
decision consisted of a VA examination and service treatment 
records.  The examination result was essentially normal for 
the Veteran's hearing; thus, the RO denied the Veteran's 
claim as he had no apparent disability concerning his 
hearing.

The relevant evidence of record received since the March 2003 
rating decision consists of a January 2007 VA examination 
report indicating that the Veteran had some hearing loss.  

After review, the Board finds that the standard for new and 
material evidence has been met.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, relates 
to unestablished facts necessary to substantiate the 
Veteran's claim, or raise a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has been received and the claim for 
service connection for bilateral hearing loss is reopened.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including hypertension and sensorineural 
hearing loss, become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a). 

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the Veteran 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c). Inactive duty training includes duty 
prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  
Reserves includes the National Guard of the United States.  
38 U.S.C.A. § 101(26), (27).  Duty, other than full-time 
duty, performed by a member of the National Guard of any 
State, is considered to be inactive duty training.  38 C.F.R. 
§ 3.6(d)(4). 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  





Hearing Loss

Service treatment records and the service separation medical 
examination from August 1960 are negative for hearing loss.  
In fact, the Veteran's hearing is indicated as 15/15 
bilaterally.  

There is no indication of trauma or injury involving the 
Veteran's ears in service treatment records related to his 
time in the Reserves.

The Board additionally notes that a May 1975 enlistment 
medication examination for the Reserves indicates that the 
Veteran's hearing in puretone thresholds were the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
15
10
0
0


At a January 2007 VA examination, the Veteran complained of 
decreased hearing due to service noise exposure to include 
communications, aircraft and explosions.  The Veteran 
indicated that he was a police officer in civilian life.  The 
Veteran's hearing was recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
35
LEFT
10
10
15
35
50

Speech recognition scores were 100 percent bilaterally.  The 
examiner diagnosed the Veteran's hearing as being normal to 
moderately impaired bilaterally.  The examiner indicated that 
she had reviewed the Veteran's claims file.  She opined that 
the Veteran's hearing loss was not related to active service; 
further citing that the Veteran's hearing was normal 15 years 
after his period of active service and there was no 
demonstration of high frequency notching suggestive of 
hearing changes due to noise recorded in the 1975 
examination.

Specifically regarding the claim for service connection for 
hearing loss of the right ear, the evidence fails to reveal 
he currently suffers from a hearing loss disability in that 
ear pursuant to the provisions of 38 C.F.R. § 3.385.  For the 
purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The findings on VA 
examination did not meet those requirements for the right 
ear.  Thus, he does not have a hearing loss disability in the 
right ear for VA purposes.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

To conclude, the preponderance of the evidence is against a 
finding that the Veteran's left ear hearing loss is related 
to service or was diagnosed within one year of the Veteran 
being on active duty for more than ninety days and the 
Veteran does not have right ear hearing loss utilizing VA 
standards.  

For the reasons set forth above, the claim for service 
connection for bilateral hearing loss must be denied.  



Hypertension

Initially, the Board notes that hypertension is a disease and 
not an injury.  Accordingly, the Veteran would not be 
entitled to a grant of service connection if this disability 
were incurred in or aggravated by a period of inactive duty 
training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a)  

Service treatment records from the Veteran's period of active 
service for more than ninety days during 1960 and the service 
separation medical examination from August 1960 are negative 
for hypertension.  

The Board additionally notes that the Veteran indicated 
during his February 2010 hearing testimony that he was 
diagnosed with hypertension in approximately 1997.  The 
Veteran indicated that his hypertension was caused because of 
the stress he endured while serving in the Reserves.

The Board notes that a February 2002 general VA examination, 
several years prior to the Veteran's claim for service 
connection, notes high blood pressures were recorded at that 
time.

To conclude, the preponderance of the evidence is against a 
finding that the Veteran's hypertension is related to service 
or was diagnosed within one year of the Veteran being on 
active duty for more than ninety days.  There is no evidence 
concerning hypertension while the Veteran was on active duty 
status.  Additionally, there is no probative evidence 
indicating that the Veteran's hypertension is related to any 
incident of active service.  The Board reiterates that 
hypertension is a disease, not an injury.  Thus, the claim 
for service connection for hypertension must be denied.

The Veteran has argued that he has hearing loss and 
hypertension which is related to service.  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose a systemic medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board cannot, therefore, accept 
his statements as adequate evidence with no probative medical 
evidence of a relationship between the Veteran's claimed 
conditions and active service. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims for service connection, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Having received new and material evidence, the Veteran's 
claim for service connection for bilateral hearing loss is 
reopened.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

The Board notes at the outset that the Veteran's claims for 
service connection for a right hand condition, a bilateral 
elbow condition and chondromalacia of the bilateral knees are 
being regarded as requiring new and material evidence as they 
were previously adjudicated in a March 2003 rating decision 
as being claims for entitlement to arthritis.  The Board 
notes in this regard that the Veteran's current contentions 
concerning events which led to these disabilities have been 
consistent since he filed his October 2000 claim.  In Boggs 
v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that the "'factual basis' of a claim for 
purposes of 38 U.S.C. § 7104(b) is the Veteran's disease or 
injury rather than the symptoms of the veteran's disease of 
injury."  In this case, it is clear that the Veteran was 
claiming residuals from the same injuries in his previous 
claims and as such, the Veteran's June 2006 claim must be 
construed as an attempt to reopen his previously denied 
claims for service connection.  The Board additionally notes 
in this regard that the July 2007 rating decision on appeal 
indicated that the claims were previously regarded as claims 
for arthritis in prior rating decisions.

Thus, the Board finds that additional notice consistent with 
Kent v. Nicholson, 20 Vet. App. 1 (2006) is required for 
these claims. 

Concerning the Veteran's claim for service connection for his 
left toe bunion, the Board notes that during May 1960, the 
Veteran's service treatment records indicate complaints 
concerning his boots.  The Veteran indicated during his 
February 2010 hearing testimony that problems with boots led 
to his left toe bunion.  The Board additionally finds that a 
February 2002 radiology report indicates that the Veteran had 
hallux valgus of the left foot with DJD; a plantar calcaneal 
spur was present; and there were some small bony densities.  
Thus, the Board finds that the Veteran should be afforded a 
VA examination in order to determine if the Veteran's in-
service complaint is related to a current toe disability.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the Veteran's request to reopen 
claims for service connection for a right 
hand condition, a bilateral elbow 
condition and chondromalacia of the 
bilateral knees. The notice should address 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection, 
that were found insufficient in the 
previous denials, as outlined by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the Veteran, including any 
ongoing medical records from the Winston-
Salem VAMC.
 
3.  Schedule the Veteran for a VA 
examination to determine the current 
nature of the Veteran's toe condition.  
The claims folder must be made available 
to and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  For any toe disability found, 
the examiner should express an opinion as 
to whether it is more likely, less likely, 
or at least as likely as not that the 
disability is related to the noted May 
1960 in-service treatment.  A rationale 
for any opinions should be provided. 

4.  Then, the RO or the AMC should 
readjudicate the claim for service 
connection.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and the 
representative, if any, should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER	
Veterans Law Judge, Board of Veterans' Appeals


 



 Department of Veterans Affairs


